DETAILED ACTION
	This action is responsive to 04/20/2021.
	Claims 1-5 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 3 is objected to because of the following informalities:  Please, amend claim 3, as a suggestion, as follows, in order to maintain action verbs in a present participle form as in claim 1:
3. The method of driving pixel according to claim 1, wherein the writing circuit comprises: a first switching element, having a control end connected to a first scanning end, a first end connected to a data signal end, and a second end connected to the first node; the first control circuit comprises: a second switching element, having a control end connected to a light emitting control end, a first end connected to the first power end, and a second end connected to the first node; the reset circuit comprises: a third switching element, having a control end connected to a second scanning end, a first end connected to a reference signal end, and a second end connected to the second receiving the second scanning signal to turn on the third switching element, and transmitting the reference signal to the second node; and the fourth switching element receiving the compensation control signal to turn on the fourth switching element, and [[put]] putting through the connection between the second end and16LZ2104036CN01-US-CA100603-1601 the control end of the driving transistor; and the controlling to turn on the writing circuit and the compensation circuit and turn off the first control circuit, the reset circuit and the second control circuit, to write the data signal and the threshold voltage of the driving transistor to the energy storage circuit, comprises: the first switching element receiving the first scanning signal to turn on the first switching element, and transmitting the data signal to the first node; turning on the driving transistor and the fourth switching element receiving the compensation control signal to be turned onto compensate the driving transistor.  
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein: when controlling to turn on the reset circuit and the compensation circuit and turn off the writing circuit, the first control circuit and the second control circuit using the first scanning signal, the light emitting control signal, the second scanning signal and the compensation control signal, to make the driving transistor in the bias state;” and claim 5 also recites the limitation “wherein: when controlling to turn on the writing circuit and the compensation circuit and turn off the first control circuit, the reset circuit and the second control circuit using the first scanning signal, the light emitting control signal, the second scanning signal and the compensation control signal, to write the data signal and the threshold voltage of the driving transistor to the energy storage circuit;” 
It is unclear to the Examiner what Applicant intends to claim here since the aforementioned limitations in both claims 4 and 5 represent incomplete statements. The metes and bounds of the claims are not clearly set forth and therefore, persons skilled 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,991,306 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other. Claim set A is representative claims in US Patent No. 10,991,306 B2, and claims set B is representative claims in the instant application. They are compared with each other in the following:
Claims A: US Patent 10,991,306
Claims B: US Application 17/234,873
1.  A method of driving a pixel applied to a circuit for driving the pixel comprising: providing a driving transistor, having a first end connected to a first node, a control end connected to a second node, 

providing a writing circuit, configured to transmit a data signal to the first node based on a first scanning signal;
providing a writing circuit configured to transmit a data signal to the first node based on a first scanning signal;
providing a first control circuit, configured to transmit a first voltage signal to the first node based on a light emitting control signal;
providing a first control circuit configured to transmit a first voltage signal to the first node based on a light emitting control signal;
providing a reset circuit, configured to transmit a reference signal to the second node based on a second scanning signal;
providing a reset circuit configured to transmit a reference signal to the second node based on a second scanning signal;
providing a compensation circuit, configured to put through a connection between the second end and the control end of the driving transistor based on a compensation control signal,
providing a compensation circuit configured to put through a connection between the second end and the control end of the driving transistor based on a compensation control signal,
wherein the compensation control signal is different from the first scan signal and the second scan signal, and the compensation circuit transmits the reference signal to the first end and the second end of the driving transistor by 


providing a second control circuit configured to transmit a signal of the third node to a first end of a light emitting element under the control of the light emitting control signal, wherein a second end of the light emitting element receives a second voltage signal;
and providing an energy storage circuit, connected between a first power end and the second node;  
providing an energy storage circuit connected between a first power end and the second node;
controlling to turn on the reset circuit and the compensation circuit and turn off the writing circuit, the first control circuit and the second control circuit using the first scanning signal, the light emitting control signal, the second scanning signal and the compensation control signal, to make the driving transistor in the bias state;
controlling to turn on the reset circuit and the compensation circuit and turn off the writing circuit, the first control circuit, and the second control circuit, so as to make the driving transistor in the bias state;

controlling to turn on the writing circuit and the compensation circuit and turn off the first control circuit and the reset circuit, so as to write the data signal and a threshold voltage of the driving transistor to an energy storage circuit;
and controlling to turn on the first control circuit and the second control circuit and turn off the writing circuit, the reset circuit and the compensation circuit using the first scanning signal, the light emitting 
control signal, the second scanning signal and the compensation control signal, 
so as to control the driving transistor to be turned on by the energy storage circuit, to drive a light emitting element to emit light.
and controlling to turn on the first control circuit and the second control circuit and100603-1601 turn off the writing circuit, the reset circuit, and the compensation circuit, so as to control the driving transistor to be turned on by the energy storage circuit to drive a light emitting element to emit light.  
2.  The method of driving pixel according to claim 1, further comprising: turning on an initialization circuit using the first 



.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The references of record fail to teach or suggest the limitation “wherein the controlling to turn on the reset circuit and the compensation circuit and turn off the writing circuit, the first control circuit and the second control circuit, to make the driving transistor in the bias state, comprises: the third switching element receiving the second scanning signal to turn on the third switching element, and transmitting the reference signal to the second node; and the fourth switching element receiving the compensation control signal to turn on the fourth switching element, and [[put]] putting through the connection between the second end and16LZ2104036CN01-US-CA100603-1601 the control end of the driving transistor” recited in claim 3.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.